Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 6/14/19.  Since the initial filing, no claims have been amended, added, or canceled. Thus, claims 1-57 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
Reference character “100” (Figs. 1A-1F) should have a lead line instead of being underlined.  Underlining is reserved for representing surfaces and cross sections. See 37 CFR 1.84(q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The phrase “A mouthpiece 244 is also be included” ([0061]) appears as though it should read --A mouthpiece is also included-- or --A mouthpiece may also be included--.
The phrase “As shown in Fig. 5” ([0086]) appears as though it should read --As shown in Fig. 5C--.
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

At present no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6	Claims 27, 50, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 27, 50, and 57 are unclear whether it is directed to a device or a method.  While the preambles appear to be claiming a device (i.e. non-transitory computer readable medium), the claim limitations appear to be directed toward method steps.  A suggestion for correction would be to include structure after the transitional phrase “comprising” that is configured to perform the method steps.  For example, --A non-transitory computer readable medium comprising a memory storing instructions, 
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 51, 54, and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alelov (2012/0048266).
Regarding claim 51, Alelov discloses a method (Fig. 1 depicts an inhalation device 100 that provides a method of delivering vapor to a user.  Fig. 2 depicts a control system 200 that performs the method of vapor delivery), comprising: accessing, through operation of an application executing on one or more programmable processors, information regarding a vaporizer device ([0030] discloses that controller 224 of control system 200 can be a processor that would execute software, wherein the controller 224 
Regarding claim 54, Alelov discloses an apparatus (Fig. 1, vaporizer device 100), comprising: at least one data processor ([0030] discloses that controller 224 can have a processor.  Additionally, [0026] states that the system may additionally comprise an external computer such as a cell phone, whereby the external computer would also have a data processor); and at least one memory storing instructions ([0030] discloses that controller 224 may have a memory.  Additionally, in the case where an external computer is part of the system for controlling the vaporizer device 100, the external computer would also have memory for storing instructions) which, when executed by the at least one data processor, cause operations comprising: accessing, through operation of an application executing on the at least one data processor, information regarding a vaporizer device ([0030] discloses that controller 224 of control system 200 can be a processor that would execute software, wherein the controller 224 controls and monitors the substance release device 218 of the inhalation device. [0026] additionally discloses that a communication device 246 may be used with a cell phone or personal computer, which would have its own processor(s) and application(s) for accessing information regarding the vaporizer device 100 and controlling the settings of the 
Regarding claim 57, Alelov discloses a non-transitory computer readable medium storing instructions ([0030] discloses that controller 224 can have a processor and memory, whereby the memory would store instructions for executing system operations.  Additionally, [0026] states that the system may additionally comprise an external computer such as a cell phone, whereby the external computer would also have a data processor and memory for executing instructions), which when executed by at least one data processor, result in operations comprising: accessing, through operation of an application executing on the at least one data processor, information regarding a vaporizer device ([0030] discloses that controller 224 of control system 200 can be a processor that would execute software, wherein the controller 224 controls and monitors the substance release device 218 of the inhalation device. [0026] additionally discloses that a communication device 246 may be used with a cell phone or personal computer, which would have its own processor(s) and application(s) for accessing information regarding the vaporizer device 100 and controlling the settings of the inhalation device 100); displaying, on a user interface generated on a display by the at least one data processor, one or more adjustable parameters for a vaporizer session of the vaporizer device ([0031] discloses that communication device 246 can include a display and a switch for displaying and adjusting parameters of the inhalation device 100; [0026] additionally discloses that an external computer such as a cell phone may be used as the user interface, whereby the external computer would allow for display and .
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1-3, 6-9, 14-16, 19-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov (2012/0048266) in view of Verleur et al (2018/0153219), Heidl et al (2019/0289915), Cameron (2017/0042230, hereafter referred to as “Cameron I”), and Baloa Welzien et al (2013/0333702).
	Regarding claim 1, Alelov discloses a method (Fig. 1 depicts an inhalation device 100 that provides a method of delivering vapor to a user.  Fig. 2 depicts a control system 200 that performs the method of vapor delivery), comprising: providing a user interface (Fig. 1, communication device 146 serves as a user interface. [0026] discloses that communication device 146 can include a switch, a keypad, a display, a wireless transceiver, or link to an external computer such as a cell phone or a personal computer); receiving, from the user interface, a session size selection ([0033] discloses that the user input of the “limit value” is entered into the communication device 246.  In 
	Alelov does not disclose the user interface comprising a dropdown menu and a slideable selection bar, the dropdown menu comprising a plurality of selectable session size options for a vaporizer session of a vaporizer device, and the slideable selection bar comprising a slideable icon configured to select a temperature for the vaporizer session of the vaporizer device; receiving from the user interface a temperature selection; providing, on the user interface, a temperature icon representative of the temperature selection; providing a status bar indicative of progress through the vaporizer session; or the vaporizer session is based on the temperature selection.
However, Verleur teaches a vaporizer comprising a user interface that allows a user to enter a desired operating temperature for a vaporizer session (Fig. 10 depicts a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alelov to provide a temperature selection at the user interface as well as a numerical icon representing the temperature selection of the user as taught by Verlear in order to allow the user to adjust the operating temperature of the inhalation device based on the type of material to be vaporized during a session.  The resultant method would have the vaporizer session based on both the session size selection (disclosed by Alelov) and the temperature selection (taught by Verlear).
	The modified method of Alelov does not have the user interface comprising a dropdown menu and a slideable selection bar, the dropdown menu comprising a plurality of selectable session size options for a vaporizer session of a vaporizer device, and the slideable selection bar comprising a slideable icon configured to select a temperature for the vaporizer session of the vaporizer device; or providing a status bar indicative of progress through the vaporizer session.
	However, Heidle teaches a vaporizer comprising a user interface (Fig. 13A) that allows for the selection of operational parameters for the vaporizer via a dropdown menu (Fig. 13A, dropdown menu 1312 for profile selection; see [0101]).

The modified method of Alelov does not have the user interface comprising a slideable selection bar, the slideable selection bar comprising a slideable icon configured to select a temperature for the vaporizer session of the vaporizer device; or providing a status bar indicative of progress through the vaporizer session.
	However, Cameron I teaches a vaporizer comprising a user interface having a slideable selection bar that allows the user to select the temperature at which the vaporizer operates ([0136] discloses that a user can be prevented with a slider (a “slidable icon”) on an interface 1100d (see Fig. 11) to adjust the settings of the vaporizer, including adjusting the temperature at which the vaporizable material is vaporized at).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the temperature selection on the user interface of the modified method of Alelov to be a slideable icon on a selection bar 
The modified method of Alelov does not have providing a status bar indicative of progress through the vaporizer session.
	However, Baloa Welzien teaches using a status bar to display to a user the progress of a treatment cycle or session (Fig. 8A, progress bar 132 give a visual representation of the progress of a treatment session to the user).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the progress indicator on the user interface of the modified method of Alelov to have a status bar that is updated throughout the session as taught by Baloa Welzien in order to provide a more visual representation of the amount of substance a user has left in a particular cycle.  Additionally, such a modification is the simple substitution of one known user interface mechanism for displaying progress through a particular session (i.e. the status bar of Baloa Welzien) for another known user interface mechanism for displaying progress through a particular session (i.e. the display showing the number of cigarette equivalents are left to go of Alelov) to achieve the predictable result of informing the user how much substance is left to vaporize in a particular session.

	Regarding claim 3, the modified method of Alelov has the slideable icon as configured to be moved along the slideable selection bar between a predefined low end temperature and a predefined high end temperature (Cameron I, [0136], discloses use of a slidable selection bar for selecting a temperature, whereby such a selection bar must have a low end and a high end).
	Regarding claim 6, the modified method of Alelov has providing the temperature icon representative of the temperature selection comprising providing a first temperature icon comprising a numerical representation of the temperature selection (Verleur, Fig. 10, depicts a numerical representation 58 which would represent the user’s temperature selection in the modified method).

	Regarding claim 8, the modified method of Alelov has the progress through the vaporizer session comprising a cumulative amount of energy provided to a heating element of the vaporizer device over a total amount of energy to be provided to the heating element, wherein the total amount of energy to be provided is based on the session size selection (Alelov, [0045] discloses tracking the amount of energy (e.g. current) provided to the heating element to track the amount of substance released. [0041] discloses that the inhalation device shuts off once the “limit value” of the amount of substance to be released in a session has been reached, wherein the amount of progress made towards this “limit value” would be reflected by the progress bar 132 of Baloa Welzien in the user interface of the modified method).
	Regarding claim 9, the modified method of Alelov has updating the status bar to reflect the progress through the vaporizer session comprising filling the horizontally elongated window to represent a fraction comprising the cumulative amount of energy over the total amount of energy (Baloa Welzien, Fig. 8A, progress bar 132 fills in the horizontally elongated window to represent a fraction of the progress made during a treatment session, wherein this progress would represent the cumulative amount of energy over the total amount of energy in the modified method of Alelov based on 
	Regarding claim 14, Alelov discloses an apparatus (Fig. 1 depicts an inhalation apparatus that provides a method of delivering vapor to a user), comprising: at least one data processor ([0030] discloses that controller 224 can have a processor.  Additionally, [0026] states that the system may additionally comprise an external computer such as a cell phone, whereby the external computer would also have a data processor); and at least one memory storing instructions ([0030] discloses that controller 224 may have a memory.  Additionally, in the case where an external computer is part of the system for controlling the vaporizer device 100, the external computer would also have memory for storing instructions) which, when executed by the at least one data processor, cause operations comprising: providing a user interface on the apparatus, wherein the apparatus and the vaporizer device are in communication with one another (Fig. 1, communication device 146 serves as a user interface. [0026] discloses that communication device 146 can include a switch, a keypad, a display, a wireless transceiver, or link to an external computer such as a cell phone or a personal computer.  The communication device 146 is in communication with the vaporizer device 100); receiving, from the user interface, a session size selection ([0033] discloses that the user input of the “limit value” is entered into the communication device 246.  In the case where an external computer such as a cell phone is being used with the communication device 246, the processors or applications associated with the external computer would be “receiving” the selection of the user and communicating the selection to inhalation device 100 via the communication device 246); providing, on the 
	Alelov does not disclose the user interface comprising a dropdown menu and a slideable selection bar, the dropdown menu comprising a plurality of selectable session size options for a vaporizer session of a vaporizer device, and the slideable selection bar comprising a slideable icon configured to select a temperature for the vaporizer session of the vaporizer device; receiving from the user interface a temperature selection; providing, on the user interface, a temperature icon representative of the temperature selection; providing a status bar indicative of progress through the vaporizer session; or the vaporizer session is based on the temperature selection.
However, Verleur teaches a vaporizer comprising a user interface that allows a user to enter a desired operating temperature for a vaporizer session (Fig. 10 depicts a user interface in the form of a touch screen that allows the user to adjust the operating temperature of the device). Verlear teaches that different types of vaporizable material may require different heating temperature ([0033]). Verlear additionally teaches a temperature icon on the user interface that is representative of the temperature 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alelov to provide a temperature selection at the user interface as well as a numerical icon representing the temperature selection of the user as taught by Verlear in order to allow the user to adjust the operating temperature of the inhalation device based on the type of material to be vaporized during a session.  The resultant method would have the vaporizer session based on both the session size selection (disclosed by Alelov) and the temperature selection (taught by Verlear).
	The modified device of Alelov does not have the user interface comprising a dropdown menu and a slideable selection bar, the dropdown menu comprising a plurality of selectable session size options for a vaporizer session of a vaporizer device, and the slideable selection bar comprising a slideable icon configured to select a temperature for the vaporizer session of the vaporizer device; or providing a status bar indicative of progress through the vaporizer session.
	However, Heidle teaches a vaporizer comprising a user interface (Fig. 13A) that allows for the selection of operational parameters for the vaporizer via a dropdown menu (Fig. 13A, dropdown menu 1312 for profile selection; see [0101]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alelov to have a dropdown menu selection for inhaler settings as taught by Heidle, as such a modification is the simple substitution of one known user interface for selecting inhaler 
The modified device of Alelov does not have the user interface comprising a slideable selection bar, the slideable selection bar comprising a slideable icon configured to select a temperature for the vaporizer session of the vaporizer device; or providing a status bar indicative of progress through the vaporizer session.
	However, Cameron I teaches a vaporizer comprising a user interface having a slideable selection bar that allows the user to select the temperature at which the vaporizer operates ([0136] discloses that a user can be prevented with a slider (a “slidable icon”) on an interface 1100d (see Fig. 11) to adjust the settings of the vaporizer, including adjusting the temperature at which the vaporizable material is vaporized at).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the temperature selection on the user interface of the modified device of Alelov to be a slideable icon on a selection bar as taught by Cameron I in order to provide the user with a quick and intuitive way of changing the operating temperature of the vaporizer. Additionally, such a modification is the simple substitution of one known user interface mechanism for changing an operating temperature (i.e. the slideable icon on the selection bar of Cameron I) for 
The modified device of Alelov does not have providing a status bar indicative of progress through the vaporizer session.
	However, Baloa Welzien teaches using a status bar to display to a user the progress of a treatment cycle or session (Fig. 8A, progress bar 132 give a visual representation of the progress of a treatment session to the user).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the progress indicator on the user interface of the modified device of Alelov to have a status bar that is updated throughout the session as taught by Baloa Welzien in order to provide a more visual representation of the amount of substance a user has left in a particular cycle.  Additionally, such a modification is the simple substitution of one known user interface mechanism for displaying progress through a particular session (i.e. the status bar of Baloa Welzien) for another known user interface mechanism for displaying progress through a particular session (i.e. the display showing the number of cigarette equivalents are left to go of Alelov) to achieve the predictable result of informing the user how much substance is left to vaporize in a particular session.
Regarding claim 15, the modified method of Alelov has each of the plurality of selectable session size options corresponding to a predetermined amount of energy to apply to a heating element of the vaporizer device (Alelov, [0043], discloses that current sensor 293 may be used to track power usage by the heater, wherein the controller 224 
	Regarding claim 16, the modified method of Alelov has the slideable icon as configured to be moved along the slideable selection bar between a predefined low end temperature and a predefined high end temperature (Cameron I, [0136], discloses use of a slidable selection bar for selecting a temperature, whereby such a selection bar must have a low end and a high end).
	Regarding claim 19, the modified method of Alelov has providing the temperature icon representative of the temperature selection comprising providing a first temperature icon comprising a numerical representation of the temperature selection (Verleur, Fig. 10, depicts a numerical representation 58 which would represent the user’s temperature selection in the modified method).
Regarding claim 20, the modified method of Alelov has the status bar comprising a horizontally elongated window, wherein the horizontally elongated window is filled during the vaporizer session indicative of the progress through the vaporizer session 
	Regarding claim 21, the modified method of Alelov has the progress through the vaporizer session comprising a cumulative amount of energy provided to a heating element of the vaporizer device over a total amount of energy to be provided to the heating element, wherein the total amount of energy to be provided is based on the session size selection (Alelov, [0045] discloses tracking the amount of energy (e.g. current) provided to the heating element to track the amount of substance released. [0041] discloses that the inhalation device shuts off once the “limit value” of the amount of substance to be released in a session has been reached, wherein the amount of progress made towards this “limit value” would be reflected by the progress bar 132 of Baloa Welzien in the user interface of the modified method).
	Regarding claim 22, the modified method of Alelov has updating the status bar to reflect the progress through the vaporizer session comprising filling the horizontally elongated window to represent a fraction comprising the cumulative amount of energy over the total amount of energy (Baloa Welzien, Fig. 8A, progress bar 132 fills in the horizontally elongated window to represent a fraction of the progress made during a treatment session, wherein this progress would represent the cumulative amount of energy over the total amount of energy in the modified method of Alelov based on Alelov tracking the amount of substance released based on the amount of energy provided to the heater element).
	

	Alelov does not disclose the user interface comprising a dropdown menu and a slideable selection bar, the dropdown menu comprising a plurality of selectable session size options for a vaporizer session of a vaporizer device, and the slideable selection bar comprising a slideable icon configured to select a temperature for the vaporizer session of the vaporizer device; receiving from the user interface a temperature selection; providing, on the user interface, a temperature icon representative of the temperature selection; providing a status bar indicative of progress through the vaporizer session; or the vaporizer session is based on the temperature selection.
However, Verleur teaches a vaporizer comprising a user interface that allows a user to enter a desired operating temperature for a vaporizer session (Fig. 10 depicts a user interface in the form of a touch screen that allows the user to adjust the operating temperature of the device). Verlear teaches that different types of vaporizable material may require different heating temperature ([0033]). Verlear additionally teaches a temperature icon on the user interface that is representative of the temperature selection (Fig. 10 depicts a numerical icon that would display the temperature selection of the user)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alelov to provide a temperature selection at the user interface as well as a numerical icon representing the temperature selection of the user as taught by Verlear in order to allow the user to adjust the operating temperature of the inhalation device based on the type of material 
	The modified method of Alelov does not have the user interface comprising a dropdown menu and a slideable selection bar, the dropdown menu comprising a plurality of selectable session size options for a vaporizer session of a vaporizer device, and the slideable selection bar comprising a slideable icon configured to select a temperature for the vaporizer session of the vaporizer device; or providing a status bar indicative of progress through the vaporizer session.
	However, Heidle teaches a vaporizer comprising a user interface (Fig. 13A) that allows for the selection of operational parameters for the vaporizer via a dropdown menu (Fig. 13A, dropdown menu 1312 for profile selection; see [0101]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alelov to have a dropdown menu selection for inhaler settings as taught by Heidle, as such a modification is the simple substitution of one known user interface for selecting inhaler settings (i.e. the dropdown menu of Heidle) for another known user interface for selecting inhaler settings (i.e. the selection button or dial of Alelov) to obtain the predictable result of providing a user the ability to control the parameters of their vaporizer during a session.  Additionally, use of a dropdown menu allows for the plurality of selectable options to been condensed to save room on the display if using a touch screen.

	However, Cameron I teaches a vaporizer comprising a user interface having a slideable selection bar that allows the user to select the temperature at which the vaporizer operates ([0136] discloses that a user can be prevented with a slider (a “slidable icon”) on an interface 1100d (see Fig. 11) to adjust the settings of the vaporizer, including adjusting the temperature at which the vaporizable material is vaporized at).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the temperature selection on the user interface of the modified method of Alelov to be a slideable icon on a selection bar as taught by Cameron I in order to provide the user with a quick and intuitive way of changing the operating temperature of the vaporizer. Additionally, such a modification is the simple substitution of one known user interface mechanism for changing an operating temperature (i.e. the slideable icon on the selection bar of Cameron I) for another known user interface mechanism for changing an operating temperature (i.e. the adjustable buttons of Verleur) to achieve the predictable result of allowing a user to change the operating temperature of a vaporizer.
The modified method of Alelov does not have providing a status bar indicative of progress through the vaporizer session.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the progress indicator on the user interface of the modified method of Alelov to have a status bar that is updated throughout the session as taught by Baloa Welzien in order to provide a more visual representation of the amount of substance a user has left in a particular cycle.  Additionally, such a modification is the simple substitution of one known user interface mechanism for displaying progress through a particular session (i.e. the status bar of Baloa Welzien) for another known user interface mechanism for displaying progress through a particular session (i.e. the display showing the number of cigarette equivalents are left to go of Alelov) to achieve the predictable result of informing the user how much substance is left to vaporize in a particular session.
12.	Claims 10-11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov in view of Verleur, Heidl, Cameron I, and Baloa Welzien, as applied to claims 1 and 14 above, and further in view of Gawlick (2011/0202495).
	Regarding claims 10 and 23, the modified method and device of Alelov does not have providing, on the user interface and in response to selection of a collapse selection feature, a collapsed window, the collapsed window providing a representation of the temperature selection, the session size selection, and the status bar.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the display of the modified method and device of Alelov to have collapsible windows for displaying information and selection options to the user as taught by Gawlick in order to reduce the amount of space occupied by each piece of information displayed to the user.
	Regarding claims 11 and 24, the modified method and device of Alelov has expanding, on the user interface and in response to selection of the collapsed window, the collapsed window (Gawlick, [0064], discloses that selecting the collapse button 1210 expands the collapsed window).
13.	Claims 12-13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov in view of Verleur, Heidl, Cameron I, and Baloa Welzien, as applied to claims 1 and 14 above, and further in view of Cameron (2016/0331036, hearafter referred to as “Cameron II”).
	Regarding claims 12 and 25, the modified method and device of Alelov has providing, on the user interface, a lock screen indicative of the vaporizer session being completed (Alelov, [0034] and [0041], discloses turning off the inhalation control system once the “session limit” has been hit, which would also be displayed to the user via the real time count down of the amount of substance left to dispense in a cycle shown on the user display).

  	However, Cameron II teaches a vaporizer device comprising a locking feature ([0055] discloses vaporizer device 100 may become locked. [0129] discloses that the electrical circuit 1413 controlling the vaporizer may place itself in a locked state for a period of time to disable access to the vaporizable materials inside) in which a user is able to override a locked vapor device to allow another session and activation of the heating element to commence via a start new session button ([0055] discloses dragging an icon or button on the display screen to place the inhaler from a locked state to an open state that would allow for the start of a new session).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified method and device of Alelov to have the lock screen have an override button to allow for the start of a new session as taught by Cameron II in order to allow a user more control over when and how much vapor they consume.
	Regarding claims 13 and 26, the modified method and device of Alelov has the lockout period as predefined (Alelov, [0047], discloses that the lockout period may be a factory setting).
14.	Claims 28-33, 35-44, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov in view of Verleur.
	Regarding claim 28, Alelov discloses a method (Fig. 1 depicts an inhalation device 100 that provides a method of delivering vapor to a user.  Fig. 2 depicts a control 
	Alelov does not disclose that the operational data is indicative of a selected temperature for a vaporizer session.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alelov to provide a temperature selection at the user device as taught by Verlear in order to allow the user to adjust the operating temperature of the inhalation device based on the type of material to be vaporized during a session.
	Regarding claim 29, the modified method of Alelov has the operational data indicative of the selected session size comprising a total amount of energy to be provided to the heating element during the vaporizer session (Alelov, [0043], discloses that current sensor 293 may be used to track power usage by the heater, wherein the controller 224 would estimate the amount of substance released based on this power data.  While Alelov does not explicitly disclose that the operational data received by the vaporizer device comprises a total amount of energy to be provided to the heating element, Alelov does disclose that the operational data received by the vaporizer device is the total amount of released substance during a session.  Alelov teaches that the amount of energy transmitted to the heater and the amount of substance released are correlated and equivalent for control purposes, whereby it would have been obvious to one of ordinary skill in the art to use “total amount of energy to be provided to the heating element” as the input operational data).

	Regarding claim 31, the modified method of Alelov has the status data indicative of the status of the vaporizer session comprising a cumulative amount of energy provided to the heating element (Alelov, [0045], discloses showing the user the number of puffs left to go before hitting the “limit value.”  While the cumulative amount of energy is not explicitly disclosed as being part of the status data, Alelov teaches that the cumulative amount of energy corresponds and is equivalent to tracking the amount of substance released/left in the session. Thus it would have been obvious to one of ordinary skill in the art to use the “cumulative amount of energy provided to the heating element” as part of the status data to inform the user how much substance remains to be released in a session)
	Regarding claim 32, the modified method of Alelov has determining, based on a comparison of a cumulative amount of energy provided to the heating element and the total amount of energy to be provided to the heating element, that the vaporizer session is completed (Alelov, [0045] discloses tracking the amount of energy (e.g. current) provided to the heating element to track the amount of substance released. [0041] discloses that the inhalation device shuts off once the “limit value” of the amount of substance to be released in a session has been reached); and preventing, in response 
	Regarding claim 33, the modified method of Alelov has providing, to the user device and in response to the determination, data indicative of the vaporizer session being completed (Alelov, [0045], discloses that a display can show the user the number of puffs left to go, which would indicate zero puffs once the vaporizer session is completed. [0041] discloses that the inhalation device turns off upon hitting the limit value, wherein the device shutting off is another type of “data” indicative of the vapor session being completed).
	Regarding claim 35, the modified method of Alelov has wherein causing the vaporizer device to operate comprising controlling, by the heater control circuitry, the heating element to operate at the selected temperature (Verleur, [0033], discloses the temperature of the heater being set by the user, wherein the control circuitry of Alelov would operate to achieve the set temperature in the modified device).
	Regarding claim 36, the modified method of Alelov has causing the vaporizer device to operate in response to a detection of a user drawing on a mouthpiece the vaporizer device (Alelov, [0039], discloses that flow sensors may be used to detect the amount of airflow generated by the user, wherein this data is used to calculate substance distribution. This airflow detection causes “operation” of the device in the sense that calculation of the amount of substance distributed is dependent on detecting a user drawing on a mouthpiece of the device and causing airflow).

	Regarding claim 38, the modified method of Alelov has providing, to the user device, information regarding the vaporizer device, wherein the information comprises a predefined user settings and/or predefined operational settings (Alelov, [0045], discloses that factory settings may be displayed to the user, such as nonsmoking time in between sessions or that quantity of a substance that can be released during a smoking session).
	Regarding claim 39, Alelov discloses an apparatus (Fig. 1 depicts an inhalation device 100) comprising: at least one data processor ([0030] discloses that controller 224 can have a processor.  Additionally, [0026] states that the system may additionally comprise an external computer such as a cell phone, whereby the external computer would also have a data processor); and at least one memory storing instructions ([0030] discloses that controller 224 may have a memory.  Additionally, in the case where an external computer is part of the system for controlling the vaporizer device 100, the external computer would also have memory for storing instructions) which, when executed by the at least one data processor, cause operations comprising: receiving, from a user device in communication with the apparatus, operational data indicative of a selected session size for a vaporizer session ([0026] discloses a communication device 146 that may receive input data from a user or from an external computer such as a cell 
	Alelov does not disclose that the operational data is indicative of a selected temperature for a vaporizer session.
	However, Verleur teaches a vaporizer comprising a user interface that allows a user to enter a desired operating temperature for a vaporizer session (Fig. 10 depicts a user interface in the form of a touch screen that allows the user to adjust the operating 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Alelov to provide a temperature selection at the user device as taught by Verlear in order to allow the user to adjust the operating temperature of the inhalation device based on the type of material to be vaporized during a session.
Regarding claim 40, the modified apparatus of Alelov has the operational data indicative of the selected session size comprising a total amount of energy to be provided to the heating element during the vaporizer session (Alelov, [0043], discloses that current sensor 293 may be used to track power usage by the heater, wherein the controller 224 would estimate the amount of substance released based on this power data.  While Alelov does not explicitly disclose that the operational data received by the vaporizer device comprises a total amount of energy to be provided to the heating element, Alelov does disclose that the operational data received by the vaporizer device is the total amount of released substance during a session.  Alelov teaches that the amount of energy transmitted to the heater and the amount of substance released are correlated and equivalent for control purposes, whereby it would have been obvious to one of ordinary skill in the art to use “total amount of energy to be provided to the heating element” as the input operational data)
	Regarding claim 41, the modified apparatus of Alelov has wherein causing the apparatus to operate comprises providing the total amount of energy to the heating element during the vaporizer session (Alelov, [0043], discloses that the amount of 
	Regarding claim 42, the modified apparatus of Alelov has the status data indicative of the status of the vaporizer session comprising a cumulative amount of energy provided to the heating element (Alelov, [0045], discloses showing the user the number of puffs left to go before hitting the “limit value.”  While the cumulative amount of energy is not explicitly disclosed as being part of the status data, Alelov teaches that the cumulative amount of energy corresponds and is equivalent to tracking the amount of substance released/left in the session. Thus it would have been obvious to one of ordinary skill in the art to use the “cumulative amount of energy provided to the heating element” as part of the status data to inform the user how much substance remains to be released in a session)
	Regarding claim 43, the modified apparatus of Alelov has the instructions, when executed, causing operations further comprising determining, based on a comparison of a cumulative amount of energy provided to the heating element and the total amount of energy to be provided to the heating element, that the vaporizer session is completed (Alelov, [0045] discloses tracking the amount of energy (e.g. current) provided to the heating element to track the amount of substance released. [0041] discloses that the inhalation device shuts off once the “limit value” of the amount of substance to be released in a session has been reached); and preventing, in response to the determination, activation of the heating element during a predefined lockout period (Alelov, [0041] discloses the system shutting down (i.e. entering a “lockout period”) for a 
	Regarding claim 44, the modified apparatus of Alelov has the instructions, when executed, causing operations further comprising providing, to the user device and in response to the determination, data indicative of the vaporizer session being completed (Alelov, [0045], discloses that a display can show the user the number of puffs left to go, which would indicate zero puffs once the vaporizer session is completed. [0041] discloses that the inhalation device turns off upon hitting the limit value, wherein the device shutting off is another type of “data” indicative of the vapor session being completed).
	Regarding claim 46, the modified apparatus of Alelov has wherein causing the vaporizer device to operate comprising controlling, by the heater control circuitry, the heating element to operate at the selected temperature (Verleur, [0033], discloses the temperature of the heater being set by the user, wherein the control circuitry of Alelov would operate to achieve the set temperature in the modified device).
	Regarding claim 47, the modified apparatus of Alelov has causing the vaporizer device to operate in response to a detection of a user drawing on a mouthpiece the vaporizer device (Alelov, [0039], discloses that flow sensors may be used to detect the amount of airflow generated by the user, wherein this data is used to calculate substance distribution. This airflow detection causes “operation” of the device in the sense that calculation of the amount of substance distributed is dependent on detecting a user drawing on a mouthpiece of the device and causing airflow).

	Regarding claim 49, the modified apparatus of Alelov has providing, to the user device, information regarding the vaporizer device, wherein the information comprises a predefined user settings and/or predefined operational settings (Alelov, [0045], discloses that factory settings may be displayed to the user, such as nonsmoking time in between sessions or that quantity of a substance that can be released during a smoking session).
Regarding claim 50, Alelov discloses a non-transitory computer readable medium storing instructions ([0030] discloses that controller 224 can have a processor and memory, whereby the memory would store instructions for executing system operations.  Additionally, [0026] states that the system may additionally comprise an external computer such as a cell phone, whereby the external computer would also have a data processor and memory for executing instructions), which when executed by at least one data processor, result in operations comprising: receiving, by a vaporizer device in communication with a user device, operational data indicative of a selected session size for a vaporizer session ([0026] discloses a communication device 146 that may receive input data from a user or from an external computer such as a cell phone; [0033] discloses that user input data from communication device 246 is then used to the controller 224 of inhalation device 100. [0033] discloses that the user input can include 
	Alelov does not disclose that the operational data is indicative of a selected temperature for a vaporizer session.
	However, Verleur teaches a vaporizer comprising a user interface that allows a user to enter a desired operating temperature for a vaporizer session (Fig. 10 depicts a user interface in the form of a touch screen that allows the user to adjust the operating temperature of the device). Verlear teaches that different types of vaporizable material may require different heating temperature ([0033]).
.
15.	Claims 34 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov in view of Verleur, as applied to claims 28 and 39 above, and further in view of Cameron II.
	Regarding claims 34 and 45, the modified method and device of Alelov has a lockout period (Alelov, [0045], discloses a nonsmoking time period that is a factory setting that can be modified by the user).
	The modified method and device of Alelov does not have receiving, from the user device, data indicative of the predefined lockout period being overridden; and allowing, in response to the receipt of the data indicative of the predefined lockout period being overridden, activation of the heating element.
	However, Cameron II teaches a vaporizer device comprising a locking feature ([0055] discloses vaporizer device 100 may become locked. [0129] discloses that the electrical circuit 1413 controlling the vaporizer may place itself in a locked state for a period of time to disable access to the vaporizable materials inside) in which a user is able to override a locked vapor device to allow another session and activation of the heating element to commence ([0055] discloses dragging an icon on the display screen to place the inhaler from a locked state to an open state).
.
16.	Claims 52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov in view of Heidl.
	Regarding claims 52 and 55, Alelov discloses the one or more adjustable parameters comprising the session size ([0045] discloses that a user may select the amount of substance to be dispensed per session), wherein the display of the session size comprises a plurality of selectable session size options for the vaporizer session, and wherein the selection of the session size comprises selecting, via user interaction, one of the plurality of selectable session size options ([0045] discloses a user interface for selection an option for the number of puffs a user may take in a session).
	Alelov does not disclose a dropdown menu comprising a plurality of selectable session size options.
	However, Heidle teaches a vaporizer comprising a user interface (Fig. 13A) that allows for the selection of operational parameters for the vaporizer via a dropdown menu (Fig. 13A, dropdown menu 1312 for profile selection; see [0101]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of Alelov to have a dropdown menu selection for inhaler settings as taught by Heidle, as such a .
17.	Claims 53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov, as applied to claims 51 and 54 above, in view of Verleur and Cameron I.
	Regarding claims 53 and 56, the modified method and device of Alelov does not have the display of temperature comprising a slideable selection bar comprising a slidable icon, and wherein the selection of the temperature comprises positioning via user interaction, the slidable icon at a temperature point along the slideable selection bar.
However, Cameron I teaches a vaporizer comprising a user interface having a slideable selection bar that allows the user to select the temperature at which the vaporizer operates ([0136] discloses that a user can be prevented with a slider (a “slidable icon”) on an interface 1100d (see Fig. 11) to adjust the settings of the vaporizer, including adjusting the temperature at which the vaporizable material is vaporized at).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the temperature selection on the user interface of the modified device of Alelov to be a slideable icon on a selection bar .
Allowable Subject Matter
18.	Claims 4-5 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-5 and 17-18, the prior art of record does not disclose “locking, in response to a determination that the vaporizer session is in progress, the session size selection and the temperature selection such that the session size selection and the temperature selection are not adjustable via the user interface while the vaporizer session is in progress” (claims 4 and 17). in combination with the remaining claim limitations.
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spandorfer et al (8,869,793) discloses an inhaler with a display having the number of actuations remaining in a treatment session.
Yazbeck et al (2019/0014824), Moorman (2019/0029319), and Reed (2017/0127945) disclose vaporizer devices configured to be controlled by remote display systems (e.g. cell phones).
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785